                     Case 3:20-cv-00201-RNC Document 74 Filed 03/24/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________   of Connecticut
                                                                   of __________


                         SOULE, et al.                         )
                             Plaintiff                         )
                                v.                             )      Case No.     3:20-cv-00201
      CONN. ASSOCIATION OF SCHOOLS, et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States                                                                                                .


Date:          03/24/2020                                                              /s Matthew J. Donnelly
                                                                                          Attorney’s signature


                                                                              Matthew J. Donnelly - (PHV No. 10507)
                                                                                      Printed name and bar number
                                                                                 United States Department of Justice
                                                                                         Civil Rights Division
                                                                                   950 Pennsylvania Avenue, NW
                                                                                       Washington, DC 20530
                                                                                                Address

                                                                                    matthew.donnelly@usdoj.gov
                                                                                            E-mail address

                                                                                           (202) 616-2788
                                                                                           Telephone number



                                                                                             FAX number
